In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-2033

MEANITH HUON,
                                                  Plaintiff-Appellant,

                                  v.


JOHNSON & BELL, LTD., et al.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 09 C 7877 — Amy J. St. Eve, Judge.


       ARGUED APRIL 29, 2014 — DECIDED MAY 16, 2014


   Before BAUER, FLAUM, and KANNE, Circuit Judges.
    PER CURIAM. This is the second appeal in a lawsuit that
Meanith Huon—a lawyer representing himself—filed against
his former employer Johnson & Bell, Ltd., and several of its
attorneys, for intentional discrimination based on race (Asian)
and national origin (Cambodian) in violation of Title VII of the
1964 Civil Rights Act, see 42 U.S.C. § 2000e-2(a), and 42 U.S.C.
§ 1981. After our earlier remand, see Huon v. Johnson & Bell,
Ltd., 657 F.3d 641 (7th Cir. 2011), the district court granted the
2                                                   No. 13-2033

defendants’ motion for judgment on the pleadings, concluding
that Huon’s suit was barred by claim preclusion because it
arose out of the same “series of connected transactions” as
claims that he previously litigated in state court. We affirm.
    After being fired in early 2008 from Johnson & Bell, where
he had worked as an associate since late 2003, Huon sued the
firm and three of its attorneys in state court for defamation and
intentional infliction of emotional distress. Huon alleged that
two attorneys—his supervisors—defamed him by falsely
stating in his 2007 annual performance review that, among
other things, he “requires a higher level of supervision” and
“should be working more independently.” According to his
complaint, in his last two years at the firm, these supervisors
deliberately assigned him paralegal and secretarial work “not
commensurate with [his] years of work experience as an
attorney” and a third attorney defamed him by stating to other
shareholders during a meeting that he was “incompetent.”
Huon alleged that he was fired from Johnson & Bell because of
defamatory statements made by the three attorneys. In his
complaint, he also stated that the defendants had a discrimina-
tory motive. The state trial court dismissed Huon’s suit in July
2009 for failure to state a claim. Huon appealed the dismissal
and, in his state appellate filings, repeatedly characterized the
defendants’ alleged defamatory statements as a pretext for
firing him based on his race or national origin.
    In late 2009, while his state suit was pending on appeal,
Huon sued in federal court, asserting claims of discrimination
under Title VII and § 1981, and a state-law claim of intentional
interference with prospective economic advantage. The
allegations in Huon’s federal complaint relate to the entire four
No. 13-2033                                                    3

years that he worked at the firm (December 2003 to January
2008). Huon alleged that Johnson & Bell, the firm’s president,
and the two supervisors named in his state suit treated him
worse than they treated white associates with similar years of
experience. As with his state complaint, the federal complaint
included allegations related to his work assignments, perfor-
mance evaluations, and discharge. Huon stated, for example,
that he was fired because of his race and that, unlike white
employees, “he did not receive an opportunity to be placed on
probation and to challenge his discharge.” He also asserted
that he was assigned paralegal and secretarial work not
commensurate with his years of experience and that he
received worse annual performance evaluations than similarly
performing white employees. He maintained that the defen-
dants paid him less than they paid white employees and
unfairly failed to promote him.
    In 2010, the district court issued a stay based on the
Colorado River abstention doctrine, reasoning “that allowing the
federal case to proceed would result in piecemeal litigation.”
Huon appealed the stay order, which we vacated because
abstention was unwarranted. Huon v. Johnson & Bell, Ltd., 657
F.3d 641 (7th Cir. 2011). We remanded with instructions to the
district court to explore whether—given the dismissal of
Huon’s earlier suit in state court—Houn’s claims in federal
court were barred by Illinois’s law of claim preclusion. See id.
at 647.
   After the case had been remanded to the district court, the
defendants moved for judgment on the pleadings under
Federal Rule of Civil Procedure 12(c) based on claim preclu-
sion. Illinois’s law of claim preclusion—which the district court
4                                                    No. 13-2033

was required to follow, see 28 U.S.C. § 1738—imposes three
requirements for claim preclusion to apply: “(1) there was a
final judgment on the merits rendered by a court of competent
jurisdiction, (2) there is an identity of cause of action, and
(3) there is an identity of parties or their privies,” River Park,
Inc. v. City of Highland Park, 703 N.E.2d 883, 889 (Ill. 1998);
see Huon, 657 F.3d at 647.
    The district court concluded that Huon’s suit was barred by
claim preclusion and entered judgment for the defendants. The
parties agreed that there was a final state-court judgment on
the merits, and the district court determined that there was an
identity of parties because, although Johnson & Bell’s president
was not a defendant in the state proceedings, he was in privity
with the firm for purposes of claim preclusion because of his
position. There also was an identity of cause of action, the
court continued, because the state and federal complaints arose
“from the same core of operative facts”—the conditions of
Huon’s employment with Johnson & Bell (including subpar
assignments and negative performance reviews) and his
discharge. The court explained that Huon could have brought
all of the claims in his state suit because the allegations in the
two suits arose from a series of related transactions. And, the
court concluded, there was no Illinois authority that would
permit claim splitting simply because “the federal claims had
a broader time period and additional unfavorable treatment
than the state court claims.”
    On appeal Huon argues principally that there is no identity
of claims between his two suits because the suits arise “out of
different employment decisions made by different people at
different times.” He contends that his state suit was based on
No. 13-2033                                                       5

the 2007 written performance evaluation and related employ-
ment decisions in 2006 and 2007, while his federal suit is based
on a series of discriminatory actions by the defendants that
took place over the four-plus years (late 2003 to early 2008) he
worked at the firm.
    Under Illinois’s law of claim preclusion, different claims are
“considered the same cause of action … if they arise from a
single group of operative facts, regardless of whether they
assert different theories of relief.” River Park, 703 N.E.2d at 893.
Thus, a final judgment bars “a plaintiff’s claim to all or any
part of a transaction or series of connected transactions from
which the action arose.” Doe v. Gleicher, 911 N.E.2d 532, 539 (Ill.
App. Ct. 2009). Whether a set of facts constitutes a transaction
or a series of connected transactions is “to be determined
pragmatically, giving weight to such considerations as whether
the facts are related in time, space, origin, or motivation,
whether they form a convenient trial unit, and whether their
treatment as a unit conforms to the parties’ expectations or
business understanding or usage.” River Park, 703 N.E.2d
at 893 (quoting RESTATEMENT (SECOND) OF JUDGMENTS § 24(2)
(1982)) (internal quotation mark omitted).
    The district court correctly applied this standard to con-
clude that the claims in Huon’s federal suit mirror those in his
state suit because they arose from the same series of connected
transactions. First, several allegations are identical. In both
complaints, for example, Huon alleges that he was assigned
work not commensurate with his experience, that he received
unfair negative evaluations, and that he was discharged
without cause. Huon’s federal complaint adds allegations
relating to salary and promotions that were not mentioned in
6                                                     No. 13-2033

his state complaint, but these additional allegations arise out of
the same facts underlying the state suit—his job conditions at
Johnson & Bell and his discharge. See Cload ex rel. Cload v. West,
767 N.E.2d 486, 491–92 (Ill. App. Ct. 2002). Moreover, Huon
maintained in both suits that the defendants’ conduct resulted
from the same sort of discriminatory motives—intentional
discrimination based on race and national origin. Further, to
the extent Huon urges that claim preclusion cannot apply
because the events underlying the two suits are not contempo-
raneous, the fact that some of the events “occurred at different
times is not sufficient to find that they did not arise out of the
same set of operative facts.” Lane v. Kalcheim, 915 N.E.2d 93,
101 (Ill. App. Ct. 2009); see Gleicher, 911 N.E.2d at 540. The
district court correctly concluded that the facts in the two
complaints describe a series of connected transactions that
form “a convenient trial unit,” Hayes v. City of Chicago, 670 F.3d
810, 814 (7th Cir. 2012); Cload, 767 N.E.2d at 492, especially
“[g]iven the transactional test’s emphasis on pragmatism in
determining whether a claim could have (and thus should
have) been decided in a prior action,” 4901 Corp. v. Town of
Cicero, 220 F.3d 522, 531 (7th Cir. 2000).
    Huon next contends that there is no identity of parties or
their privies in the two suits, but this contention also is
unpersuasive. “It is the identity of interest that controls in
determining privity, not the nominal identity of the parties.”
See Chi. Title Land Trust Co. v. Potash Corp. of Saskatchewan Sales
Ltd., 664 F.3d 1075, 1080 (7th Cir. 2011) (quoting People ex rel.
Burris v. Progressive Land Developers, 602 N.E.2d 820, 826 (Ill.
1992)) (internal quotation marks omitted). As the district court
noted, three of the defendants were named parties in both
No. 13-2033                                                       7

suits, and the legal interests of the fourth defendant in the
federal suit—the firm’s president—coincide with those of the
firm itself. See id.
     Huon also maintains that claim preclusion cannot apply
because the defendants thwarted his attempts to litigate his
discrimination claims in state court by persuading the state
judge that the claims were “not relevant” and thus he was not
given a “full and fair opportunity” to litigate those claims.
See Dookeran v. Cnty. of Cook, 719 F.3d 570, 576 (7th Cir. 2013).
But the defendants could not have prevented Huon from
litigating his discrimination claims in state court because he
never attempted to litigate them; his state complaint did not
include claims of discrimination, and he did not try to amend
the complaint to include them. See Huon, 657 F.3d at 648.
(Huon did allege in his state complaint that the defendants had
a discriminatory intent, but he did so only in support of his
claims of defamation and intentional infliction of emotional
distress.) Thus his claims are barred because Illinois law
“precludes the sequential pursuit not only of claims actually
litigated, but of those that could have been litigated.” Dookeran,
719 F.3d at 576.
    Huon next asserts that he could not have brought his
federal civil-rights claims in state court because this practice
had not been authorized until the Supreme Court of Illinois
issued its ruling in Blount v. Stroud, 904 N.E.2d 1, 17–18 (Ill.
2009)—three weeks after he filed his complaint in state court.
But we recently rejected this argument, noting that even before
Blount, plaintiffs like Huon “were not barred from presenting
their [federal civil-rights] claims to the Illinois circuit courts.”
Dookeran, 719 F.3d at 578. Moreover, Huon amended his state
8                                                    No. 13-2033

complaint to include additional state-law claims in April
2009—three months after Blount’s issuance—and he likewise
could have amended his complaint to include federal civil-
rights claims.
   Finally, Huon argues that the district court considered
unspecified matters outside the pleadings and therefore should
have converted the defendants’ Rule 12(c) motion for a
judgment on the pleadings to a motion for summary judgment.
But the district court properly considered only matters of
public record—the parties’ filings as well as the rulings from
the state proceeding. See Scherr v. Marriott Int’l, Inc., 703 F.3d
1069, 1073 (7th Cir. 2013); Ennenga v. Starns, 677 F.3d 766,
773–74 (7th Cir. 2012).
                                                    AFFIRMED.